[Cite as State v. Webster, 2021-Ohio-3218.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :               No. 20AP-171
                                                                  (C.P.C. No. 17CR-4852)
v.                                                   :
                                                                (REGULAR CALENDAR)
Desmond L. Webster,                                  :

                 Defendant-Appellant.                :



                                              D E C I S I O N

                                   Rendered on September 16, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Kimberly M. Bond, for appellee. Argued: Kimberly M. Bond.

                 On brief: Carpenter Lipps & Leland LLP, Kort Gatterdam,
                 and Erik P. Henry, for appellant. Argued: Kort Gatterdam.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Desmond L. Webster, appeals from a judgment entry
of the Franklin County Court of Common Pleas finding him guilty 0f aggravated burglary,
kidnapping, aggravated murder, murder, felonious assault, and having weapons while
under disability and sentencing him to life in prison without the possibility of parole. For
the following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} By indictment filed September 1, 2017, plaintiff-appellee, State of Ohio,
charged Webster with one count of aggravated burglary in violation of R.C. 2911.11, a first-
degree felony; four counts of kidnapping in violation of R.C. 2905.01, all first-degree
felonies; four counts of aggravated robbery in violation of R.C. 2911.01, all first-degree
No. 20AP-171                                                                              2


felonies; four counts of aggravated murder in violation of R.C. 2903.01, all unclassified
felonies; four counts of murder in violation of R.C. 2903.02, all unclassified felonies; two
counts of attempted murder in violation of R.C. 2923.02 and 2903.02, both first-degree
felonies; three counts of felonious assault in violation of R.C. 2903.11, all second-degree
felonies; and one count of having weapons while under disability in violation of R.C.
2923.13, a third-degree felony. All of the charges with the exception of the having weapons
while under disability charge contained accompanying three-year firearm specifications
pursuant to R.C. 2941.145(A). The charges related to the deaths of Mohamed A. Mohamed
and Abdul Cadir A. Yussuf on or about July 18 to July 19, 2017. Additionally, the indictment
included three other codefendants. Webster entered a plea of not guilty.
       {¶ 3} Webster waived his right to a jury trial on the having weapons while under
disability charge, and a trial on the remaining counts against Webster and one of his
codefendants, Milton W. Moore II, began on January 6, 2020. At trial, Julius Anderson,
who is known by the nickname "Juice," testified that he had known Webster for most of his
life and viewed Webster as his stepfather. Anderson agreed to provide testimony in
Webster's case in exchange for a plea agreement with the state. Pursuant to his testimony,
Anderson was living in the Wedgewood apartment complex in July 2017 and selling drugs
for Webster. Sometime prior to July 18, 2017, Anderson said he bought $15,000 worth of
heroin and crack cocaine from Webster and gave the drugs to a friend, Aden Hassan, for
safekeeping. Anderson testified he later learned that Hassan's younger brothers, who
Anderson estimated to be 10 or 11 years old, took the drugs and sold them for $40 to
Mulhidin Haji, who is known by the nickname "Dope Boy." Anderson said that when he
told Webster what had happened, Webster was "mad" about the theft. (Tr. Vol. 4 at 733.)
       {¶ 4} Anderson testified that on the afternoon of July 18, 2017, he went with
Hassan and Hassan's little brothers to Haji's apartment, identified as apartment 4, in the
Wedgewood apartment complex. Anderson said he was carrying a gun. When Anderson
entered the apartment, he encountered four men inside: Haji; Omar Omar, known as
"Cribface"; Yussuf, known as "Shotta"; and a fourth man Anderson did not know. The
fourth man was Mohamed. Anderson testified that Hassan spoke to the men in Somali to
ask where the drugs were, but the men denied having the drugs.
No. 20AP-171                                                                             3


       {¶ 5} After the men said they did not have the drugs, Omar testified that Anderson
called Webster, who is also known as "Cutty," and said that Webster arrived at the
apartment about a half an hour after Anderson and started giving orders. Omar and
Anderson both testified that Webster repeatedly demanded to know the location of the
drugs and hit Haji with his hand and with his gun.
       {¶ 6} Anderson testified that while Webster was in the apartment, he called Joshua
Radabaugh, also known as "Scarface," due to the prominent scar on his face, and told
Radabaugh to bring duct tape and gasoline to the apartment. Radabaugh was addicted to
heroin and purchased his drugs from Webster, testifying that he viewed Webster as a father
figure because Webster took care of him.
       {¶ 7} Radabaugh testified he followed Webster's instructions, bought duct tape and
a small red gas can, and brought the items to the Wedgewood apartment. Omar also
testified that Radabaugh showed up at the apartment with the duct tape and a gas can.
Anderson said Radabaugh arrived sometime between 4:00 and 4:15 p.m. Anderson,
Radabaugh, and Omar all testified that Webster directed Radabaugh to duct tape the four
men's hands together. Radabaugh said he hit one of the men when he resisted, and he also
said he had to re-tape them several times to make sure the tape was secure. At one point,
Radabaugh said he had to leave the apartment to buy more tape, but he testified he returned
to tape the victims again.
       {¶ 8} Radabaugh testified that the four men eventually agreed to return the drugs.
At that point, Radabaugh said Webster gave Radabaugh his gun and instructed Radabaugh
to leave the apartment with Hassan and Yussuf to retrieve the drugs. Radabaugh testified
they took Hassan's car and that they recovered the heroin as well as some marijuana.
Anderson estimated that Radabaugh was gone for approximately 30 or 45 minutes. When
they returned to the Wedgewood apartment, Radabaugh said he gave the drugs to
Anderson and gave the gun back to Webster.
       {¶ 9} According to Radabaugh's, Anderson's, and Omar's testimony, once the men
were back in the apartment, Webster decided that the four men were going to be killed. At
that point, Radabaugh, Anderson, and Omar said that Webster called Moore, the
codefendant in the trial, and told Moore to kill them all. Additionally, Radabaugh and
Anderson testified that Webster told Radabaugh to burn the building down.             Both
No. 20AP-171                                                                              4


Radabaugh and Omar testified that Webster said burning the building would destroy all the
evidence. Anderson said that Webster gave Moore one of his guns. Anderson and Omar
testified that the four men were ordered to undress, and Moore hit one of the men who
initially refused.
       {¶ 10} At some point that evening, Anderson said he informed his marijuana dealer
about the unfolding situation and that his dealer sent a man named Dodda to the
apartment. After Anderson let Dodda in the apartment, Anderson said Moore ordered
Dodda to take off his clothes like the four men. Anderson and Omar both testified that
Moore told Dodda that the only way he could leave the apartment was if he shot one of the
four men. According to Anderson's testimony, Dodda agreed and was allowed to get
dressed.
       {¶ 11} Anderson and Radabaugh testified that they, along with Hassan and
Webster, left the apartment before the shooting started. Radabaugh testified he left the
group to move his sister's car away from the scene. While Anderson was standing outside
the apartment with Webster and Hassan, Anderson said he heard four gunshots. Anderson
testified that Webster was mad when he learned Omar and Haji were still alive since he had
directed Moore to kill all four men.
       {¶ 12} Omar testified that Dodda seemed afraid and did not want to shoot anyone
but that Moore told Dodda he had no choice. Omar said that Dodda shot Yussuf and Moore
shot Mohamed. Pursuant to Omar's testimony, both Moore and Dodda continued to fire
their weapons down at the victims on the floor as they left the apartment. Omar estimated
Moore and Dodda fired between four and six shots.
       {¶ 13} Once Dodda and Moore left the apartment, Omar said he and Haji, who both
survived the gunfire, removed their duct tape.       Hoping to find someone to call an
ambulance, Omar said he jumped through a window to the ground below. He then returned
to the apartment.
       {¶ 14} Radabaugh said he was walking back toward the Wedgewood apartment
complex to "take care of the evidence," but as he approached, he saw police officers running
around and looking for someone. (Tr. Vol. 3 at 543.) Radabaugh denied hearing any
gunshots and was not sure at what point the shooting occurred, but he estimated he had
been gone from the apartment complex for 10 or 15 minutes. Instead of returning to the
No. 20AP-171                                                                                5


apartment, Radabaugh said he got into a Prius parked nearby and drove away. Radabaugh
testified that Webster had given him the keys to the vehicle while they were both inside the
apartment.
       {¶ 15} Radabaugh said he drove the Prius to a parking lot where he then used
heroin. When he saw a police officer approaching the car, Radabaugh fled in the vehicle.
After driving the vehicle to an alley, Radabaugh testified he set the car on fire.
       {¶ 16} At some point after the shooting, Radabaugh said that Webster called him
and asked if he was interested in leaving town. Radabaugh testified that Webster said police
were looking for both of them. Radabaugh agreed to leave town with Webster and
Webster's girlfriend.    Eventually, law enforcement in Oklahoma stopped the three
individuals for a traffic violation. Law enforcement found Webster hiding in the vehicle's
trunk during the traffic stop.
       {¶ 17} After his arrest, Radabaugh initially told investigators that Anderson was the
one in charge while inside the apartment. However, Radabaugh eventually changed his
story to police and implicated Webster, testifying that he lied initially in an attempt to
protect Webster. Similar to Anderson, Radabaugh had agreed to provide testimony in
exchange for a plea agreement with the state. Anderson also admitted to initially lying to
investigators and denying any involvement before ultimately agreeing to testify for the
state. Additionally, Omar admitted to initially lying to police and telling them the fight was
about a woman because he did not want to admit the fight was about drugs. Omar denied
being involved in any drug trafficking.
       {¶ 18} Officer Nicholas Talone of the Columbus Division of Police testified that he
was already at the Wedgewood apartment complex in the early morning hours of July 19,
2017 when he heard three to four gunshots. Officer Derek Corbin was also already at the
Wedgewood apartments with Officer Talone and testified that he heard gunshots and saw
someone running toward building 832. The officers ran toward building 832 and cleared
the building. As they approached a group of men standing on a porch nearby, Officer
Corbin said one of the men took off running. The officers pursued the man but could not
locate him.
       {¶ 19} While the officers were running, a man flagged them down and told them his
daughter had been shot. Officer Talone said he followed the man into a basement
No. 20AP-171                                                                              6


apartment where he encountered a female, identified as Ashley Tucker, with a gunshot
wound to her back.      Additionally, Officer Talone observed two bullet holes in the
apartment's ceiling. The unit directly above Tucker's apartment was apartment 4.
       {¶ 20} Sergeant Ronnie Lucas testified that upon learning the gunshots originated
in apartment 4, he entered that apartment and found four men. Two of the men were prone
on the ground; Mohamed moved but could not communicate, while Yussuf was
pronounced dead at the scene. Sergeant Lucas said the other two men were standing. One
of the men was screaming and Sergeant Lucas described the other man as being in shock.
All four men were naked and covered in blood. Sergeant Lucas further testified that all four
men had duct tape on their necks and wrists.
       {¶ 21} The deputy coroner, Dr. Bruce Wainer, M.D., testified that Yussuf died from
a gunshot wound that penetrated his skull. As to Mohamed's cause of death, the coroner
stated that Mohamed had been shot in the head, but the bullet did not penetrate his brain.
The impact of the bullet, however, caused significant trauma that ultimately caused
Mohamed's death.
       {¶ 22} A firearm expert, Erica Pattie, examined shell casings recovered from the
scene and concluded that three of the casings came from the same .40 caliber firearm. One
other casing was determined to have come from a .380 automatic weapon, but no
comparison was possible. The expert also examined bullet fragments from the scene and
from the homicide victims. She ultimately concluded that there were spent bullets from
three different firearms and casings from two different firearms.
       {¶ 23} Following deliberations, the jury found Webster guilty of one count of
aggravated burglary, four counts of kidnapping, four counts of aggravated murder, four
counts of murder, and three counts of felonious assault, along with accompanying firearm
specifications for each of these counts. However, the jury found Webster not guilty of four
counts of aggravated robbery. The trial court then found Webster guilty of the having
weapons under disability charge.
       {¶ 24} The trial court held a sentencing hearing on February 20, 2020 and
sentenced Webster to life in prison without the possibility of parole. The trial court also
entered a nolle prosequi on two counts of attempted murder and journalized Webster's
convictions and sentence in a February 27, 2020 judgment entry. Webster timely appeals.
No. 20AP-171                                                                                 7


II. Assignments of Error
          {¶ 25} Webster assigns the following errors for our review:
                 [1.] The trial court improperly instructed the jury on aiding and
                 abetting in violation of appellant's due process rights
                 guaranteed by the United States and Ohio Constitutions.

                 [2.] Appellant was deprived of the effective assistance of trial
                 counsel in violation of appellant's rights under the Sixth and
                 Fourteenth Amendments to the United States Constitution,
                 and Section 10 and 16, Article I of the Ohio Constitution.

                 [3.] The trial court violated appellant's rights to due process
                 and a fair trial when it entered a judgment of conviction based
                 on insufficient evidence and against the manifest weight of the
                 evidence in violation of appellant's rights under the United
                 States and Ohio Constitutions.

III. First Assignment of Error – Jury Instruction
          {¶ 26} In his first assignment of error, Webster argues the trial court erred in
instructing the jury on aiding and abetting. More specifically, Webster asserts the trial
court erred in providing an incomplete instruction as the instruction omitted the requisite
intent.
          {¶ 27} Webster did not object to the jury instructions at trial and, thus, has waived
all but plain error. State v. Lipkins, 10th Dist. No. 16AP-616, 2017-Ohio-4085, ¶ 28, citing
State v. Cook, 65 Ohio St.3d 516, 527 (1992). An appellate court recognizes plain error with
utmost caution, under exceptional circumstances, and only to prevent a miscarriage of
justice. State v. Pilgrim, 184 Ohio App.3d 675, 2009-Ohio-5357, ¶ 58 (10th Dist.), citing
State v. Diar, 120 Ohio St.3d 460, 2008-Ohio-6266, ¶ 139.
          {¶ 28} For an error to be a "plain error" under Crim.R. 52(B), it must satisfy three
prongs: (1) there must be an error, meaning a deviation from a legal rule, (2) the error must
be "plain," meaning an "obvious" defect in the trial proceedings, and (3) the error must have
affected "substantial rights," meaning the error must have affected the outcome of the trial.
State v. Barnes, 94 Ohio St.3d 21, 27 (2002). A court will reverse on plain error based on
an erroneous jury instruction only upon a showing that the outcome " 'clearly would have
been different absent the error.' " State v. Petty, 10th Dist. No. 11AP-716, 2012-Ohio-2989,
¶ 15, quoting State v. Zachery, 10th Dist. No. 08AP-451, 2009-Ohio-1180, ¶ 8.
No. 20AP-171                                                                              8


       {¶ 29} R.C. 2923.03, the complicity statute, provides "[n]o person, acting with the
kind of culpability required for the commission of the offense, shall * * * [a]id or abet
another in committing the offense." R.C. 2923.03(A)(2). In instructing the jury, the trial
court stated:
                Either defendant may be convicted of aggravated burglary in
                Count 1 as an aider or abettor. An "aider or abettor" is one who
                aids, assists, or encourages another to commit a crime, and
                participates in the commission of the offense by some act,
                word, or gesture.

                "Aid" means to help, assist, or strengthen.

                "Abet" means to encourage, counsel, incite, or assist.

                The mere presence of either defendant at the scene of the crime
                and guilty knowledge of the crime are not enough to convict
                him of aiding or abetting. This instruction applies to all counts
                of the indictment.

(Tr. Vol. 6 at 1212-13.) However, Webster notes that the Ohio Jury Instructions on
complicity and aiding and abetting provide, in part, that "[b]efore you can find the
defendant guilty of complicity by aiding and abetting, you must find beyond a reasonable
doubt that the defendant supported, assisted, encouraged, cooperated with, advised, or
incited the principal offender in the commission of the offense and that the defendant
shared the criminal intent of the principal offender." (Emphasis added.) Ohio Jury
Instructions, CR Section 523.03(B) (Rev. Feb. 6, 2016). Thus, Webster argues the trial
court's instruction was incomplete because it did not include an instruction that Webster
must share the criminal intent of the principal offender. See State v. Johnson, 93 Ohio
St.3d 240, 245-46 (2001) ("to support a conviction for complicity by aiding and abetting
pursuant to R.C. 2923.03(A)(2), the evidence must show that the defendant supported,
assisted, encouraged, cooperated with, advised, or incited the principal in the commission
of crime, and that the defendant shared the criminal intent of the principal") (emphasis
added).
       {¶ 30} "As a general rule, a defendant is entitled to have the jury instructed on all
elements that must be proved to establish the crime with which he is charged." State v.
Adams, 62 Ohio St.2d 151, 153 (1980). However, "a trial court's failure to separately and
No. 20AP-171                                                                                 9


specifically charge the jury on every element of each crime with which a defendant is
charged does not per se constitute plain error nor does it necessarily require reversal of a
conviction." Id. at 154. Instead, "[o]nly by reviewing the record in each case can the
probable impact of such a failure be determined, and a decision reached as to whether
substantial prejudice may have been visited on the defendant, thereby resulting in a
manifest miscarriage of justice." Id.
       {¶ 31} As the state notes, the Ohio Jury Instructions are not binding legal authority.
See, e.g., State v. Ellis, 10th Dist. No. 11AP-939, 2012-Ohio-3586, ¶ 12 (noting that although
the Ohio Jury Instructions are not binding, they are, nonetheless, a helpful example of
generally accepted interpretation of Ohio statutes); State v. Teitelbaum, 10th Dist. No.
14AP-310, 2016-Ohio-3524, ¶ 138 (noting "an instruction's inclusion in the Ohio Jury
Instructions is not dispositive of its accuracy"). Though the state agrees the complicity
instruction could have been more complete, it asserts the instructions as a whole were
nonetheless sufficient to instruct the jury on the theory of aiding and abetting. Specifically,
while the complicity instruction, itself, did not include a statement that the defendant
shared the criminal intent of the principal offender, the trial court did provide complete
definitions of the requisite mens rea for each of the charged offenses. Additionally, the trial
court instructed the jury that it must consider each portion of the instructions "in light of
and in harmony with all of the instructions." (Tr. Vol. 6 at 1200.) Thus, the state posits
that the jury charge as a whole sufficiently conveyed to the jury that it must find each of the
defendants had the criminal intent required for each offense. See State v. Graggs, 10th
Dist. No. 09AP-339, 2009-Ohio-5975, ¶ 32 (declining to find plain error in an accomplice
liability instruction that did not include a statement that the appellant had to have the same
mental state as the principal offender but did instruct on the requisite mental state for each
of the charged offenses, finding "the jury instructions, when considered as a whole,
probably did not mislead the jury concerning the requisite criminal intent required for a
finding of complicity"); but see State v. Noor, 1oth Dist. No. 13AP-165, 2014-Ohio-3397,
¶ 46 (finding "[i]t is not enough that the jury could have speculated from the given
instructions that, in order to be convicted of aiding or abetting, appellant must have had
the mental culpability of the principal offense—it should have been so instructed").
No. 20AP-171                                                                               10


       {¶ 32} Webster, in turn, relies on the decision of the United States Court of Appeals
for the Sixth Circuit in Langford v. Warden, Ross. Corr. Inst., 593 Fed.Appx. 422 (6th
Cir.2014). In Langford, the trial court did not instruct the jury "that conviction as an
accomplice, under Ohio law, requires that the defendant have the same intent as the
principal [offender]."   Langford at 428.     Despite the state's argument that the jury
instructions, as a whole, conveyed the proper mens rea for each offense, the Sixth Circuit,
applying federal harmless error review, concluded "[t]he failure to instruct on the mens rea
of complicity, therefore, had a substantial influence in determining the jury's verdict." Id.
at 432. The state notes both that Langford applied a different standard than the plain error
standard applicable here and that the United States Supreme Court subsequently vacated
the Sixth Circuit's Langford decision. See Hooks v. Langford, 576 U.S. 1049 (2015)
(vacating Langford).
       {¶ 33} Here, we need not determine whether the trial court's instruction on aiding
and abetting was a plain error under the first and second prongs of the plain error test
because, even if it was, Webster is unable to satisfy the third prong of the plain error test.
Based on this record, Webster cannot demonstrate that the outcome of the trial would have
been different had the trial court provided a different instruction on aiding and abetting
and thus cannot show the requisite prejudice to require reversal.
       {¶ 34} Webster argues that because the state's theory on his participation in the
aggravated murder and murder charges rests on a complicity theory, the trial court's
deficient jury instruction must be considered prejudicial. He further argues that there was
no evidence that he shared Moore's purpose to kill. However, Webster's argument ignores
the testimony from Radabaugh, Anderson, and Omar that Webster was in charge and
ordered Moore to shoot and kill the victims. As we noted above, the trial court properly
instructed the jury on the applicable mens rea for every individual offense and further
instructed the jury that it must consider each portion of the instructions "in light of and in
harmony with all of the instructions." (Tr. Vol. 6 at 1200.) Moreover, the trial court
instructed the jury that the mere presence of either defendant at the scene of the crime and
guilty knowledge of the crime are not enough to convict him of aiding or abetting.
Considering the entire record, we do not agree with Webster that the jury would have
reached a different outcome had the trial court instructed the jury that Webster must have
No. 20AP-171                                                                                11


shared the criminal intent of Moore. See Graggs at ¶ 31 (finding no plain error in complicity
instruction where trial court instructed the jury on the requisite mental state for each
charged offense and instructed the jury that appellant's mere presence at the scene of the
crime and guilty knowledge of the crimes are not enough to convict him of aiding and
abetting); State v. Gibbs, 8th Dist. No. 86126, 2006-Ohio-175, ¶ 24 (where the trial court
instructed the jury on the culpable mental states necessary to convict the defendant of the
principal offenses, "a defendant is not prejudiced when a complicity instruction does not
refer specifically to the culpable mental state if the instructions for the underlying offenses
include the requisite mental state").
       {¶ 35} There was ample evidence at trial that Webster had the requisite criminal
intent for the charged offenses. See R.C. 2923.03(A)(2) (stating "[n]o person, acting with
the kind of culpability required for the commission of the offense, shall * * * [a]id or abet
another in committing the offense") (emphasis added). Thus, Webster is not able to
demonstrate the necessary prejudice from the trial court's complicity instruction under the
plain error standard. Accordingly, we overrule Webster's first assignment of error.
IV. Second Assignment of Error – Ineffective Assistance of Counsel
       {¶ 36} In his second assignment of error, Webster argues he received the ineffective
assistance of counsel. More specifically, Webster asserts his trial counsel was ineffective in
failing to make certain objections, failing to move to sever his case from his codefendant's
case, and failing to move for a continuance or mistrial.
       {¶ 37} In order to prevail on a claim of ineffective assistance of counsel, Webster
must satisfy a two-prong test. First, he must demonstrate that his counsel's performance
was deficient. Strickland v. Washington, 466 U.S. 668, 687 (1984). This first prong
requires Webster to show that his counsel committed errors which were "so serious that
counsel was not functioning as the 'counsel' guaranteed the defendant by the Sixth
Amendment." Id. If Webster can so demonstrate, he must then establish that he was
prejudiced by the deficient performance. Id. To show prejudice, Webster must establish
there is a reasonable probability that, but for his counsel's errors, the result of the trial
would have been different. A "reasonable probability" is one sufficient to undermine
confidence in the outcome of the trial. Id. at 694.
No. 20AP-171                                                                                    12


       {¶ 38} In considering claims of ineffective assistance of counsel, courts indulge in a
strong presumption that counsel's conduct falls within the wide range of reasonable
professional assistance. State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶ 101.
Webster contends his trial counsel was ineffective in (1) failing to object to the complicity
instruction; (2) failing to move to sever his trial from Moore's trial; (3) failing to object to
the prosecutor's opening statement; (4) failing to request a continuance or move for a
mistrial after the state located a witness in the middle of trial; (5) failing to object to leading
questions; (6) failing to object to other-acts evidence; (7) failing to object to the Howard
charge to the jury; and (8) failing to object to the bailiff's communications with the jury.
Additionally, Webster asserts the cumulative effect of counsel's alleged errors rendered his
trial counsel ineffective.
       A. Failing to Object to Complicity Instruction
       {¶ 39} Webster's first allegation of ineffective assistance of counsel is his trial
counsel's failure to object to the complicity instruction. To succeed on a claim of ineffective
assistance of counsel based on counsel's failure to file an objection, an appellant must
demonstrate that the objection had a reasonable probability of success. State v. Jones, 10th
Dist. No. 18AP-33, 2019-Ohio-2134, ¶ 52, citing State v. Johns, 10th Dist. No. 11AP-203,
2011-Ohio-6823, ¶ 25. Additionally, to show prejudice under the second prong of the
Strickland test based on counsel's lack of objection, an appellant must establish a
reasonable probability that the result of the trial would have been different had counsel
made the objection. State v. Messenger, 10th Dist. No. 19AP-879, 2021-Ohio-2044, ¶ 72.
       {¶ 40} Webster's argument reflects the argument he made under his first
assignment of error on appeal. Because trial counsel failed to object to the trial court's jury
instructions, we reviewed Webster's first assignment of error under a plain error standard,
and, in disposing of that argument, we concluded Webster was unable to demonstrate plain
error. " '[W]here the failure to object does not constitute plain error, the issue cannot be
reversed by claiming ineffective assistance of counsel.' " State v. Roy, 10th Dist. No. 14AP-
223, 2014-Ohio-4587, ¶ 20, quoting State v. Carson, 10th Dist. No. 05AP-13, 2006-Ohio-
2440, ¶ 51. In addressing Webster's first assignment of error, we held that the trial court
did not plainly err when it instructed the jury on complicity because Webster could not
conclude the outcome of the trial clearly would have been different had the trial court
No. 20AP-171                                                                                 13


provided a different instruction on complicity. Similarly, we conclude Webster's argument
regarding the complicity instruction as it relates to a claim of ineffective assistance of
counsel fails to satisfy the second prong of the Strickland test as Webster does not establish
a reasonable probability that the result of the trial would have been different had his counsel
objected to the instruction. See State v. Mankin, 10th Dist. No. 19AP-650, 2020-Ohio-5317,
¶ 30. As Webster cannot show the required prejudice under the second prong of the
Strickland test, his trial counsel's failure to object to the complicity instruction does not
amount to ineffective assistance of counsel.
       B. Failing to Move to Sever the Trial from the Codefendant's Trial
       {¶ 41} Webster's second allegation of ineffective assistance of counsel is his trial
counsel's failure to move to sever his trial from his codefendant's trial. To succeed on a
claim of ineffective assistance of counsel based on trial counsel's failure to file a motion, an
appellant must show (1) the motion was meritorious or likely to be granted, and (2) a
reasonable probability that the verdict would have been different had counsel made the
motion. State v. Massey, 10th Dist. No. 12AP-649, 2013-Ohio-1521, ¶ 14, citing State v.
Simms, 10th Dist. No. 10AP-1063, 2012-Ohio-2321, ¶ 50, citing State v. Raver, 10th Dist.
No. 02AP-604, 2003-Ohio-958, ¶ 63. " 'Counsel is not deficient for failing to raise a
meritless issue.' " State v. Neil, 10th Dist. No. 14AP-981, 2016-Ohio-4762, ¶ 53, quoting
Massey at ¶ 13.
       {¶ 42} Pursuant to Crim.R. 8(B), two or more codefendants may be charged in the
same indictment "if they are alleged to have participated in the same act or transaction or
in the same series of acts or transactions constituting an offense or offenses, or in the same
course of criminal conduct." See also State v. Klinkner, 10th Dist. No. 13AP-469, 2014-
Ohio-2022, ¶ 18. "As a general rule, the law favors joinder of trials because, among other
reasons, it conserves judicial resources and reduces the possibility of incongruous results
before different juries." Id., citing State v. Walters, 10th Dist. No. 06AP-693, 2007-Ohio-
5554, ¶ 21. However, under Crim.R. 14, a defendant may move for severance from a
codefendant's trial upon a showing of prejudice. Klinkner at ¶ 18, citing State v. Lott, 51
Ohio St.3d 160, 163 (1990); State v. Pippins, 10th Dist. No. 15AP-137, 2020-Ohio-503, ¶ 63.
       {¶ 43} Webster argues that his trial counsel was ineffective for failing to move for
severance under Crim.R. 14 because Moore and Webster presented mutually antagonistic
No. 20AP-171                                                                                14


defenses. "One example of prejudice from improper joinder of defendants for trial is
mutually antagonistic defenses, which are cases in which defendants seek to exculpate
themselves at the cost of inculpating co-defendants." Pippins at ¶ 64, citing State v.
Walters, 10th Dist. No. 06AP-693, 2007-Ohio-5554, ¶ 23-27, citing Zafiro v. United States,
506 U.S. 534, 538-39 (1993). To show prejudice under Crim.R. 14 and merit severance, the
defenses "must be antagonistic to the point of being irreconcilable and mutually exclusive."
Klinkner at ¶ 19, citing State v. Miller, 10th Dist. No. 11AP-899, 2013-Ohio-1242, ¶ 52,
citing Walters at ¶ 23.
       {¶ 44} Webster asserts that Moore's defense strategy was to blame Webster for the
events. However, a review of the record indicates that Webster mischaracterizes the
defenses the codefendants presented at trial.       Both Moore and Webster denied any
involvement in the offenses. Though Moore's counsel noted Moore was not in the same
general group as Webster, Anderson, Radabaugh, and Hassan, Moore did not present a
defense placing the blame on Webster or attempt to inculpate Webster so as to exculpate
himself. Instead, both Moore and Webster denied any involvement in the offense and
sought to undermine the credibility of the testifying witnesses. Thus, Webster's and
Moore's defenses were not antagonistic to the point of being "irreconcilable and mutually
exclusive," and Webster cannot show the kind of prejudice that Crim.R. 14 requires in order
to merit severance. Walters at ¶ 23; Klinkner at ¶ 19-20.
       {¶ 45} It is also conceivable that Webster's trial counsel's decision not to request a
separate trial was a strategic decision. Strategic and tactical decisions of counsel, even if
ultimately unsuccessful, cannot form the basis of a claim of ineffective assistance of counsel.
Columbus v. Oppong, 10th Dist. No. 15AP-1059, 2016-Ohio-5590, ¶ 30, citing State v.
Harris, 10th Dist. No. 15AP-683, 2016-Ohio-3424, ¶ 61. Webster's trial counsel may have
had a strategic reason not to request a separate trial, including a hope that the jury may not
find him guilty of all the offenses if it had the option to convict Moore instead. State v.
Jennings, 10th Dist. No. 09AP-70, 2009-Ohio-6840, ¶ 126 ("Jennings' trial counsel may
well have had a strategic reason for not seeking severance, perhaps finding some benefit in
the pooled resources of a joint trial.").
       {¶ 46} Additionally, Webster argues he was prejudiced by the joint trial when the
state introduced statements Moore made during the incident, asserting the introduction of
No. 20AP-171                                                                              15


Moore's statements violated Webster's Sixth Amendment right of confrontation.
Specifically, Webster points to Anderson's testimony that Moore told Dodda he would have
to shoot one of the men and Radabaugh's testimony that Moore told him after the shooting
that the job was done. A confrontation clause problem arises from the statement of a
codefendant at a joint trial "only when the trial court admits into evidence a non-testifying
defendant's statement that implicates the other defendant in criminal activity." Walters at
¶ 27, citing Bruton v. United States, 391 U.S. 123 (1968). Here, however, the statements
Webster complains of did not implicate Webster and instead related to Moore's own
conduct throughout the events.        Thus, the statements did not create a Bruton rule
confrontation clause issue and did not warrant severance of the codefendants' trials. See
Jennings at ¶ 79 (noting "[t]he Bruton analysis requires an appellate court to consider
whether the contested out-of-court statement is incriminating to the defendant on its
face").
          {¶ 47} For these reasons, Webster does not demonstrate that a motion for severance
under Crim.R. 14 was likely to be granted. Massey at ¶ 14. Accordingly, his trial counsel's
failure to move for severance does not constitute ineffective assistance of counsel.
          C. Failing to Object to Opening Statement
          {¶ 48} Webster's third allegation of ineffective assistance of counsel is his trial
counsel's failure to object to the prosecutor's improper remarks during opening statement.
The test for prosecutorial misconduct based on a prosecutor's statements to the jury "is
whether the remarks were improper and, if so, whether they prejudicially affected
substantial rights of the defendant." State v. Smith, 14 Ohio St.3d 13, 14 (1984), citing
United States v. Dorr, 636 F.2d 117 (5th Cir.1981). " '[T]he touchstone of due process
analysis in cases of alleged prosecutorial misconduct is the fairness of the trial, not the
culpability of the prosecutor.' " State v. Wilkerson, 10th Dist. No. 01AP-1127, 2002-Ohio-
5416, ¶ 38, quoting Smith v. Phillips, 455 U.S. 209, 219 (1982).
          {¶ 49} Here, the prosecutor stated:
                You guys drew a pretty rough case to sit on. You're going to
                have to hear a lot of things that are hard to hear, disturbing
                things. You're going to have to see some photographs that are
                going to be hard to look at of the scene, what happened to these
                men.
No. 20AP-171                                                                               16


               It's a disturbing case. It's a scary case. It's a senseless case.
               More than anything, it's a sad case, and it's a tragic case.

               ***

               And all of this damage that occurred isn't limited to those five
               people. There's a ripple effect that happens. The families of
               these victims, the loved ones of these victims, the neighbors of
               these victims, and our community as a whole are all affected
               when actions like this take place.

(Tr. Vol. 2 at 263-64.) Webster contends the prosecutor's statement improperly inflamed
the passion and prejudice of the jury by appealing to its desire to address a
community problem. See State v. Presley, 10th Dist. No. 02AP-1354, 2003-Ohio-6069,
¶ 90 (" '[p]rosecutors should not appeal to public sentiment * * * by urging the jurors
to protect society, protect community values, preserve civil order, or deter future
lawbreaking' "), quoting State v. Loch, 10th Dist. No. 02AP-1065, 2003-Ohio-4701, ¶ 67,
citing State v. Spirko, 59 Ohio St.3d 1, 13 (1991). State v. Draughn, 76 Ohio App.3d 664,
671 (5th Dist.1992) (holding a prosecutor "may not invite the jury to judge the case upon
standards or grounds other than the evidence and law of the case," and "cannot inflame the
passion and prejudice of the jury by appealing to community abhorrence or expectations
with respect to crime in general, or crime of the specific type involved in the case"), citing
United States v. Solivan, 937 F.2d 1146 (6th Cir.1991).
       {¶ 50} Even assuming, for purposes of argument, that the prosecutor's statements
were improper, it does not necessarily follow that Webster's counsel was deficient in failing
to object to the prosecutor's statements. Counsel may choose, as a tactical decision, not to
object to the prosecutor's opening statement even if the prosecutor has engaged in
prosecutorial misconduct. State v. Shine-Johnson, 10th Dist. No. 17AP-194, 2018-Ohio-
3347, ¶ 121, citing State v. Gumm, 73 Ohio St.3d 413, 428 (1995) (defense counsel's failure
to object to prosecutorial misconduct "does not constitute ineffective assistance of counsel
per se, as that failure may be justified as a tactical decision"). Moreover, Webster does not
identify how he was prejudiced by the prosecutor's statement other than to assert generally
that the statement must have affected the jury. However, the trial court instructed the jury
that opening and closing statements were not evidence and further instructed the jury to
No. 20AP-171                                                                                  17


make their findings "without bias, sympathy, or prejudice." (Tr. Vol. 6 at 1243.) The jury
is presumed to follow these instructions. State v. Fudge, 10th Dist. No. 16AP-821, 2018-
Ohio-601, ¶ 52 (where appellant alleges prosecutorial misconduct based on the prosecutor's
statements to the jury, the appellant was not denied a fair trial as the trial court instructed
the jury that opening and closing arguments are not evidence), citing State v. Thompson,
3d Dist. No. 7-16-10, 2017-Ohio-792, ¶ 26, citing Pang v. Minch, 53 Ohio St.3d 186, 187
(1990). Thus, the failure of Webster's trial counsel to object to the prosecutor's statements
does not substantiate a claim for ineffective assistance of counsel.
       D. Failing to Request Continuance or Move for Mistrial
       {¶ 51} Webster's fourth allegation of ineffective assistance of counsel is his trial
counsel's failure to request a continuance or move for a mistrial when, after trial had already
commenced, the state announced it had located Omar in Immigration Customs
Enforcement ("ICE") custody and planned to call him to testify. There is no dispute that
the state had included Omar on its witness list during discovery, and, upon learning the
state would call Omar to testify, trial counsel took time to discuss the matter with Webster
before announcing to the court that Webster "would like to just continue with his trial."
(Tr. Vol. 3 at 453.) Nonetheless, Webster now categorizes Omar as a surprise witness and
asserts his counsel should have moved for a continuance or declared a mistrial.
       {¶ 52} The decision whether to request a continuance after learning of surprise
evidence or a surprise witness is a matter of trial strategy. State v. Ali, 10th Dist. No. 18AP-
935, 2019-Ohio-3864, ¶ 44, citing State v. Bailey, 10th Dist. No. 04AP-553, 2005-Ohio-
4068, ¶ 26 (failing to request a continuance after surprise witness testimony did not
amount to ineffective assistance of counsel as it fell within the realm of a strategic and
tactical decision). Similarly, "[t]he decision not to request a mistrial is one of trial strategy
best left to trial counsel." State v. Zeune, 10th Dist. No. 10AP-1102, 2011-Ohio-5170, ¶ 37,
citing State v. Seiber, 56 Ohio St.3d 4, 12 (1990). This court will not lightly second-guess
such strategic decisions. Id., citing Seiber at 12.
       {¶ 53} Webster asserts his trial counsel should have requested a continuance or
mistrial in the hopes that ICE would have acted to deport Omar, thereby preventing his
testimony. Other than this highly speculative suggestion, Webster does not assert that
Omar's presence at trial rendered his trial unfair or demonstrate that the trial court would
No. 20AP-171                                                                                 18


have granted a continuance or mistrial had his counsel so moved. See State v. Drayer, 159
Ohio App.3d 189, 2004-Ohio-6120, ¶ 24 (10th Dist.) ("[a] mistrial is an extreme remedy,
'declared only when the ends of justice so require and a fair trial is no longer possible' "),
quoting State v. Franklin, 62 Ohio St.3d 118, 127 (1991). That Omar's testimony was not
favorable to Webster does not render Webster's trial unfair. Webster's defense all through
trial was a denial of involvement. He does not articulate how Omar's testimony, or the lack
thereof, would have changed that defense, let alone changed the outcome of trial. There is
nothing in the record demonstrating that there is a reasonable probability that the result of
the proceedings would have been different if trial counsel had requested a continuance or
mistrial. Ali at ¶ 45, citing Bailey at ¶ 27. Thus, Webster's trial counsel's failure to request
a continuance or move for a mistrial does not amount to ineffective assistance of counsel.
       E. Failing to Object to Leading Questions
       {¶ 54} Webster's fifth allegation of ineffective assistance of counsel is his trial
counsel's failure to object to leading questions during Radabaugh's testimony on direct
examination. "Because a trial court has broad discretion in allowing leading questions,
counsel's decision not to object is within the realm of trial strategy." State v. Jones, 10th
Dist. No. 18AP-33, 2019-Ohio-2134, ¶ 59, citing State v. Edwards, 10th Dist. No. 10AP-681,
2011-Ohio-3157, ¶ 16. "Thus, an appellate court 'need not second-guess the decision of
appellant's defense counsel to not object to leading questions.' " Id., quoting Edwards at
¶ 16; see also State v. Jackson, 92 Ohio St.3d 436, 449 (2001) (declining to find ineffective
assistance of counsel from trial counsel's failure to object to the state's excessive leading
questioning). Further, had trial counsel objected to any of the state's leading questions,
"the state could have simply rephrased" the questions following the objection. Jones at ¶ 60
(finding any objections to leading questioning would not have had a reasonable probability
of success), citing Edwards at ¶ 17. Accordingly, Webster's trial counsel was not deficient
in failing to object to the state's occasional leading questioning.
       F. Eliciting Testimony of Other-Acts Evidence
       {¶ 55} Webster's sixth allegation of ineffective assistance of counsel is his trial
counsel's eliciting testimony from Anderson regarding other-acts evidence. Specifically,
Anderson testified on cross-examination that he changed his story to police after receiving
information that made him believe Webster had threatened his family. Webster construes
No. 20AP-171                                                                                   19


this testimony as impermissible other-acts evidence under Evid.R. 404(B) and argues his
counsel should not have permitted the jury to hear it. See Evid.R. 404(B) ("[e]vidence of
other crimes, wrongs, or acts is not admissible to prove the character of a person in order
to show action in conformity therewith"). However, as the Supreme Court of Ohio recently
reiterated, "while evidence showing the defendant's character or propensity to commit
crimes or acts is forbidden, evidence of other acts is admissible when the evidence is
probative of a separate, nonpropensity-based issue." State v. Hartman, 161 Ohio St.3d 214,
2020-Ohio-4440, ¶ 22, citing Evid.R. 404(B). Here, we do not agree with Webster that
Anderson's testimony was admitted to prove his character or propensity to commit other
crimes or acts. Instead, the testimony, in context, related to why Anderson changed his
story to police.
        {¶ 56} Additionally, when read in context, Webster's counsel used this line of
questioning in order to undermine Anderson's credibility, ultimately getting Anderson to
admit to inconsistencies in his story. Thus, even if we were to construe this testimony as
impermissible propensity evidence under Evid.R. 404(B), counsel's decision to elicit this
testimony was likely a strategic decision to undermine Anderson's credibility.                See
Messenger at ¶ 68 ( counsel's decision not to object to the search warrant affidavit was likely
a strategic decision to not call attention to the unfavorable evidence). This strategic
decision will not form the basis of a claim of ineffective assistance of counsel. Oppong at
¶ 30.
        G. Failing to Object to Howard Charge
        {¶ 57} Webster's seventh allegation of ineffective assistance of counsel is his
counsel's failure to object to the Howard charge given to the jury. See State v. Howard, 42
Ohio St.3d 18 (1989). After the first full day of deliberations, the jury wrote to the trial court
that it was unable to reach a unanimous decision on several counts. The trial court
responded in writing to the jury to "please keep deliberating in an effort to reach a
unanimous decision on the counts that are not yet decided." (Tr. Vol. 7 at 1260.) The next
day, the jury again wrote to the trial court to "inform the court that the jury is hung on a
number of counts. The jury is of the opinion that it will not reach a unanimous vote as to
the same." (Tr. Vol. 8 at 1265.) With the agreement of counsel for both parties, the trial
court then provided the Howard charge to the jury. Subsequently, after further
No. 20AP-171                                                                               20


deliberations, the jury indicated it had reached a verdict on all counts. Webster now argues
his counsel should have objected to the Howard charge in the hopes that the jury could not
reach a unanimous decision.
       {¶ 58} "[T]he Howard charge ' "is intended for a jury that believes it is deadlocked,
so as to challenge them to try one last time to reach a consensus." ' " State v. Norman, 10th
Dist. No. 12AP-505, 2013-Ohio-1908, ¶ 42, quoting State v. Brown, 100 Ohio St.3d 51,
2003-Ohio-5059, ¶ 38, quoting State v. Robb, 88 Ohio St.3d 59, 81 (2000). "Whether
the jury is irreconcilably deadlocked is essentially ' "a necessarily discretionary
determination" ' for the trial court to make." Norman at ¶ 41 (noting trial courts weighing
the Howard charge must evaluate circumstances specific to each individual case), quoting
Brown at ¶ 37, quoting Arizona v. Washington, 434 U.S. 497, 510 (1978), fn. 28. Webster
does not argue that the trial court abused its discretion in giving the Howard charge;
instead, he merely asserts his counsel should not have agreed to the Howard charge
because of the jury's ultimate verdict. Because the trial court acted within its discretion in
giving the Howard charge, an objection to the Howard charge did not have a reasonable
probability of success. Thus, Webster's counsel was not deficient in agreeing to the Howard
charge.
       H. Failing to Object to the Bailiff's Communications with the Jury
       {¶ 59} Webster's eighth allegation of ineffective assistance of counsel is his trial
counsel's failure to object to the bailiff's communications with the jury. Pursuant to R.C.
2945.33:
               When a case is finally submitted the jurors must be kept
               together in a convenient place under the charge of an officer
               until they agree upon a verdict, or are discharged by the court.
               The court, except in cases where the offense charged may be
               punishable by death, may permit the jurors to separate during
               the adjournment of court overnight, under proper cautions, or
               under supervision of an officer. Such an officer shall not permit
               a communication to be made to them, nor make any himself,
               except to ask if they have agreed upon a verdict, unless he does
               not by order of the court. Such officer shall not communicate
               to any person, before the verdict is delivered, any matter in
               relation to their deliberation.
No. 20AP-171                                                                                 21


Here, Webster argues the bailiff violated R.C. 2945.33 when she engaged in two separate
communications with the jury.
       {¶ 60} The first communication occurred when, during deliberations, the jury asked
the bailiff "what happens if we have charges that we can't reach an agreement on." (Tr.
Vol. 7 at 1256.) The bailiff responded that she could not answer the question, and at the
trial court's instructions, the bailiff then told the jury to reduce the question to writing for
submission to the court. R.C. 2945.33 provides that an officer of the court shall not make
any communication to the jury "unless he does so by order of the court." See also State v.
Adams, 141 Ohio St. 423, 430-31 (1943) ("the bailiff shall not, unless by order of the court,
make any communication to the jurors"). As to the first communication, the bailiff
appropriately stated she could not answer the jury's questions, informed the trial court,
and, upon the trial court's authorization, instructed the jury to submit a written question.
Thus, the first communication did not violate R.C. 2945.33. See State v. DiPietro, 10th Dist.
No. 09AP-202, 2009-Ohio-5854, ¶ 15 (bailiff's conduct did not violate R.C. 2945.33 where
the trial court ordered the communication from the bailiff to the jury).
       {¶ 61} The second communication related to whether the jury should return to court
to announce its verdict that day or adjourn for the evening and announce its verdict the
next morning. Specifically, the trial court received a note from the jury stating "[t]he jury
has reached a verdict on all counts, but we would like to finish for the day because one juror
has an important medical appointment this evening. Return tomorrow at 11 a.m. and begin
court at 11:30." (Tr. Vol. 8 at 1272.) After some discussion with counsel for both parties,
the trial court decided to advise the jury it could adjourn that evening and be reminded of
their admonition. However, a few minutes later, the bailiff relayed the following discussion
with the jury to the court:
               One of them had something to do in the morning, and that's
               why they couldn't come in. So I said, well, we can do it now;
               everybody's here.

               And the one guy said, well, I have a doctor's appointment.

               I said, what time.

               He said 6:30.
No. 20AP-171                                                                                 22


                 I said it's two and a half hours [from now].

                 He goes, well, it's just blood work; I can do it in the morning;
                 let's just do it now.

(Tr. Vol. 8 at 1276.) Thereafter, with the agreement of the parties, the trial court called the
jury into the courtroom to announce its verdict. Webster asserts this communication
between the bailiff and the jury violated R.C. 2945.33 and warranted an objection from his
trial counsel.
       {¶ 62} As Webster notes, the court did not authorize the bailiff's discussion with the
jurors about scheduling. "Misconduct of a court officer, including a bailiff, in
communicating to the jury during its deliberations 'will be presumed to be prejudicial to a
defendant against whom, after such communication, a verdict is returned by such jury.' "
DiPietro at ¶ 16, quoting Adams at paragraph three of the syllabus. As a general rule,
therefore, court personnel's unauthorized communication with the jury in the defendant's
absence may be grounds for a new trial. DiPietro at ¶ 16, citing State v. Abrams, 39 Ohio
St.2d 53, 55-56 (1974). However, the presumption of prejudice is not conclusive. Id.
Instead, the burden shifts and " ' "rests heavily upon the Government to establish, after
notice to and hearing of the defendant, that such contact with the juror was harmless to the
defendant." ' " (Internal quotation marks omitted.) Id., quoting State v. Murphy, 65 Ohio
St.3d 554, 575 (1992), quoting Remmer v. United States, 347 U.S. 227, 229 (1954).
       {¶ 63} In determining whether the communication from court personnel to the
deliberating jury resulted in prejudice, the court must examine both the nature and content
of the communication. DiPietro at ¶ 17, citing Murphy at 575. "The presumption of
prejudice from Adams does not arise if the court's communication with the jury is not
substantive in nature." Id., citing State v. Allen, 73 Ohio St.3d 626, 630 (1995). "A
statement of the trial court or its official is not substantive if it does not address any legal
issues, any fact in controversy, any law applicable to the case, or some similar matter." Id.,
citing State v. Cook, 10th Dist. No. 05AP-515, 2006-Ohi0-3443, ¶ 36.
       {¶ 64} Here, the second communication involved the timing of delivering the verdict
that the jury had stated it had already reached; it did not involve a substantive matter.
DiPietro at ¶ 18 ("[s]tatements concerning the status of deliberations generally are
No. 20AP-171                                                                               23


procedural rather than substantive"), citing State v. Robinson, 12th Dist. No. CA2005-11-
029, 2007-Ohio-354, ¶ 41 (finding bailiff's question to jurors "regarding whether they
intended to continue to deliberate or retire for the evening, was merely procedural and did
not involve substantive issues of the case or in any way relate to appellant's guilt or
innocence"). As the second communication did not involve a substantive issue, the
presumption of prejudice from the communication does not arise. Id. Thus, given the
nature of the communications between the bailiff and the jury, Webster cannot show his
trial counsel was deficient in failing to object.
       I. Cumulative Effect of Errors
       {¶ 65} Webster finally argues that even if we conclude none of the above alleged
errors are sufficient to find ineffective assistance of counsel standing alone, the cumulative
effect of these errors nonetheless resulted in Webster being denied a fair trial.
       {¶ 66} Webster relies on State v. DeMarco, 31 Ohio St.3d 191 (1987), for the
proposition that although errors at trial singularly "may not rise to the level of prejudicial
error, a conviction will be reversed where the cumulative effect of the errors deprives a
defendant of the constitutional right to a fair trial." Id. at paragraph two of the syllabus.
Webster urges us to conclude that his trial counsel's many alleged errors, when considered
together, deprived him of a fair trial.
       {¶ 67} In considering Webster's eight alleged instances of ineffective assistance of
counsel, we noted that many of his allegations failed to satisfy the first prong of the
Strickland test and did not rise to the level of deficient performance. Moreover, even if we
were to agree with Webster for the sake of argument that his counsel's overall performance
was deficient under the first prong of Strickland, we are constrained by the second prong
of Strickland which requires Webster to demonstrate that but for his counsel's
performance, the outcome of the proceedings would have been different. Here, although
Webster complains about his trial counsel's various failures to object and make certain
motions, he does not articulate how any of those objections or motions would have caused
the jury to reach a different conclusion. Thus, because Webster is unable to demonstrate
the requisite prejudice under the second prong of Strickland, the cumulative effect of the
alleged errors did not deprive him of a fair trial. Messenger at ¶ 77, citing State v. Hughes,
10th Dist. No. 14AP-360, 2015-Ohio-151 ¶ 74.
No. 20AP-171                                                                                  24


       {¶ 68} For these reasons, Webster is unable to demonstrate he received the
ineffective assistance of counsel. We overrule Webster's second assignment of error.
V. Third Assignment of Error – Sufficiency and Manifest Weight of the
   Evidence
       {¶ 69} In his third and final assignment of error, Webster argues there was
insufficient evidence to support his convictions and that his convictions are against the
manifest weight of the evidence.
       A. Sufficiency of the Evidence
       {¶ 70} Whether there is legally sufficient evidence to sustain a verdict is a question
of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Sufficiency is a test of adequacy.
Id. The relevant inquiry for an appellate court is whether the evidence presented, when
viewed in a light most favorable to the prosecution, would allow any rational trier of fact to
find the essential elements of the crime proven beyond a reasonable doubt. State v.
Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing State v. Tenace, 109 Ohio
St.3d 255, 2006-Ohio-2417, ¶ 37.
       {¶ 71} Though Webster captions his argument as a challenge to both the sufficiency
and manifest weight of the evidence, his entire argument under this assignment of error
relates to the credibility of the witnesses. However, " 'in a sufficiency of the evidence review,
an appellate court does not engage in a determination of witness credibility; rather, it
essentially assumes the state's witnesses testified truthfully and determines if that
testimony satisfies each element of the crime.' " State v. Connally, 10th Dist. No. 16AP-53,
2016-Ohio-7573, ¶ 38, quoting State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-
754, ¶ 4. Webster does not allege the state failed to present evidence on any of the elements
in any of the 17 charges of which he was convicted but instead argues the evidence the state
relied on to prove he was the perpetrator lacked credibility. Thus, we will address Webster's
arguments related to the credibility of witnesses under our review of the manifest weight of
the evidence. Id.; State v. Cervantes, 10th Dist. No. 18AP-505, 2019-Ohio-1373, ¶ 33, citing
State v. Sieng, 10th Dist. No. 18AP-39, 2018-Ohio-5103, ¶ 51.
       B. Manifest Weight of the Evidence
       {¶ 72} When presented with a manifest weight argument, an appellate court
engages in a limited weighing of the evidence to determine whether sufficient competent,
No. 20AP-171                                                                                25


credible evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201,
2010-Ohio-4783, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a
judgment of a trial court on the basis that the verdict is against the weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42
(1982). Determinations of credibility and weight of the testimony are primarily for the trier
of fact. State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of the syllabus. Thus,
the jury may take note of the inconsistencies and resolve them accordingly, "believ[ing] all,
part, or none of a witness's testimony." State v. Raver, 10th Dist. No. 02AP-604, 2003-
Ohio-958, ¶ 21, citing State v. Antill, 176 Ohio St. 61, 67 (1964).
       {¶ 73} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. Appellate courts should reverse a conviction as being against the
manifest weight of the evidence only in the most " 'exceptional case in which the evidence
weighs heavily against the conviction.' " Thompkins at 387, quoting State v. Martin, 20
Ohio App.3d 172, 175 (1st Dist.1983).
       {¶ 74} Webster argues his convictions are against the manifest weight of the
evidence because the witnesses' testimony was not credible. First, Webster argues both
Radabaugh and Anderson were not credible because they testified as part of plea
agreements for their involvement in the same series of events. However, it is within the
province of the jury to believe Radabaugh's and Anderson's testimony in spite of their
admitted involvement in the offenses and plea agreements with the state. Connally at ¶ 41,
citing State v. Berry, 10th Dist. No. 10AP-1187, 2011-Ohio-6452, ¶ 18 (noting the jury is in
the best position to assess the credibility of a codefendant), citing State v. Woodward, 10th
Dist. No. 03AP-398, 2004-Ohio-4418, ¶ 20. Defense counsel had ample opportunity on
cross-examination to highlight Radabaugh's and Anderson's plea agreements. Neither
Radabaugh's nor Anderson's testimony was "so incredible as to render appellant's
No. 20AP-171                                                                                 26


convictions against the manifest weight of the evidence." Berry at ¶ 18, citing State v.
Thompson, 10th Dist. No. 07AP-491, 2008-Ohio-2017, ¶ 35.
       {¶ 75} Additionally, Radabaugh, Anderson, and Omar all provided similar accounts
of how the events transpired. Though Webster argues each of these witnesses provided
inconsistent testimony and changed their stories to police, the jury may take note of
inconsistencies and resolve them accordingly. Raver at ¶ 21. We are also mindful that the
jury was able to consider Webster's attempt to evade arrest by fleeing the state and hiding
in the trunk of the car as probative of his consciousness of guilt. State v. Davenport, 10th
Dist. No. 18AP-393, 2019-Ohio-2297, ¶ 44 (" 'an accused's flight, escape from custody,
resistance to arrest, concealment, assumption of a false name, and related conduct, are
admissible as evidence of consciousness of guilt, and thus of guilt itself' "), quoting State v.
Hand, 107 Ohio St.3d 378, 2006-Ohio-18, ¶ 167.
       {¶ 76} Finally, Webster notes the lack of physical evidence connecting him to the
crimes.   However, "a lack of physical evidence, standing alone, does not render [a
defendant's] conviction against the manifest weight of the evidence." State v. Peeples, 10th
Dist. No. 13AP-1026, 2014-Ohio-4064, ¶ 21, citing State v. Conner, 10th Dist. No. 12AP-
698, 2013-Ohio-2773, ¶ 12, citing State v. Shedwick, 10th Dist. No. 11AP-709, 2012-Ohio-
2270, ¶ 32. " 'If [witness] testimony is believed then the lack of fingerprints, DNA,
footprints or any other physical evidence does not render the conviction against the
manifest weight of the evidence.' " Peeples at ¶ 21, quoting State v. Jackson, 7th Dist. No.
09 JE 13, 2009-Ohio-6407, ¶ 16 (concluding a conviction based on victim's testimony
identifying the defendant was not against the manifest weight of the evidence despite the
lack of physical evidence). Anderson, Radabaugh, and Omar all identified Webster as the
leader of the offenses. Considering all the evidence, we cannot say the jury lost its way in
believing the testimony of Anderson, Radabaugh, and Omar.
       {¶ 77} Thus, in light of the evidence discussed above, as well as the record in its
entirety, we find the jury did not clearly lose its way in finding Webster guilty of the 17
offenses. After an independent review of the record, we find sufficient evidence to support
Webster's convictions, and Webster's convictions are not against the manifest weight of the
evidence. We overrule Webster's third and final assignment of error.
No. 20AP-171                                                                                27


VI. Disposition
       {¶ 78} Based on the foregoing reasons, the trial court did not plainly err in
instructing the jury on aiding and abetting, Webster did not receive the ineffective
assistance of counsel, and the sufficiency of the evidence and the manifest weight of the
evidence support Webster's convictions of aggravated burglary, kidnapping, aggravated
murder, murder, felonious assault, having weapons while under disability and the
accompanying firearm specifications. Having overruled Webster's three assignments of
error, we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.

                                MENTEL, J., concurs.
                          NELSON, J., concurs in judgment only.

               NELSON, J., retired, formerly of the Tenth Appellate District,
               assigned to active duty under authority of Ohio Constitution,
               Article IV, Section 6(C).

NELSON, J., concurring in judgment only.
       {¶ 79} I concur in the judgment of this court, and write to elaborate a bit on the first
assignment of error (which I understand Webster's lawyer to have confirmed at oral
argument is cabined to the shooting counts only, see also Reply Brief at 4-5). It does seem
to me, and the majority does not say otherwise, that the trial court erred in omitting the
mens rea element from its complicity instruction. As spelled out in the discussion of
aggravated burglary and then applied by generic reference to all other counts, the charge
apprised the jury that Webster could be convicted on a complicity theory if he aided,
assisted, or encouraged another in the crime and "participate[d] in the commission of the
offense by some act, word, or gesture" (beyond mere presence at the scene). Tr. at 1212.
That instruction on its own and in a vacuum could permit conviction without regard to a
defendant's state of mind, and does not require reference to the "purpose" element of the
underlying charges. (Suggesting that the victims be bound, for example, could contribute
to their murders even without that design.) As the majority notes, the law on complicity in
Ohio is that the complicitor must have " 'shared the criminal intent of the principal,' " supra
at ¶ 29, citing State v. Johnson, 93 Ohio St.3d 240, 245-46 (2001) (emphasis omitted), yet
the instructions here oddly did not include that element. Formulations of the Ohio Jury
No. 20AP-171                                                                                28


Instructions certainly are not binding, see supra at ¶ 31, but the OJI suggestion is entirely
serviceable and properly encapsulates the required mens rea element.
       {¶ 80} Under different circumstances, I believe, such an omission could rise to the
level of plain error. After all, as Justice Scalia repeatedly emphasized, "[t]he [Sixth
Amendment to the federal] Constitution gives a criminal defendant the right to demand
that a jury find him guilty of all the elements of the crime with which he is charged[.]"
United States v. Gaudin, 515 U.S. 506, 511 (1995); Sullivan v. Louisiana, 508 U.S. 275, 277-
78 (1993) ("The prosecution bears the burden of proving all elements of the offense
charged, * * * and must persuade the factfinder 'beyond a reasonable doubt' of the facts
necessary to establish each of those elements") (citations omitted). Compare, e.g., State v.
Adams, 62 Ohio St.2d 151, 153 (1980) ("As a general rule, a defendant is entitled to have
the jury instructed on all elements that must be proved to establish the crime with which
he is charged"); State v. Bethel, 4th Dist. No. 13CA11, 2014-Ohio-3861, ¶ 12, 13 (different
instruction: "We have previously found plain error where the jury did not receive an
instruction on an essential element of the offense"; "court's failure to submit * * * essential
element to the jury caused a manifest injustice because it deprived Bethel of his right to
have the jury decide that issue beyond a reasonable doubt" [collecting cases]).
       {¶ 81} Here, however, under the particular circumstances of this case with no
objection lodged and given the jury instructions in their entirety, I see no miscarriage of
justice arising from the complicity instruction. Significantly, the jury convicted Webster
not only of murder, but of aggravated murder as undertaken with prior calculation and
design (Counts 4 and 10). The trial court told the jury: "Before you can find either
defendant guilty of aggravated murder as [so charged], you must find beyond a reasonable
doubt that * * * the defendant purposely, and with prior calculation and design, caused the
death" of the murder victims. Tr. at 1223-26 (emphasis added). Given the particular
structure and phrasing of these instructions, I do not conclude that the complicity
instruction (relevant here to who pulled the trigger) created ambiguity as to the prior
calculation and design element of the aggravated murder charges with its specification that
the defendant himself "engag[ed] in a distinct process of reasoning" by which he "form[ed]
a purpose to kill and plan[ned] the method intended to be used to cause death." See id. at
1223 (defining "prior calculation and design"); see also id. at 1224 (noting that the
No. 20AP-171                                                                              29


difference between these counts of aggravated murder and murder is that "murder does not
require prior calculation and design").
       {¶ 82} That is, given the particular wording and the structure and nature of the prior
calculation and design instruction in the context of the entire jury charge, I do not believe
that the complicity instruction obviates the mens rea aspect of those aggravated murder
counts in the way that it might with respect to the unadorned murder counts; further,
because the requisite calculation and design is to kill, the instruction adequately informs
the jury of that purpose element with regard to those aggravated murder counts overall.
       {¶ 83} And the jury finding that Webster himself acted purposely and with prior
calculation and design in causing the deaths further distinguishes this case from Langford
v. Ross Corr. Inst., 665 Fed. Appx. 388, 389 (6th Cir.2016) ("uphold[ing the Sixth Circuit's
earlier] decision granting Langford habeas relief" where "the trial judge failed to instruct
the jury on the mens rea for complicity and the state court's decision to the contrary was
unreasonable in light of the language of the jury instructions and the record as a whole"),
cert. den. 2017 U.S. Lexis 3404 (May 30, 2017). As the Sixth Circuit's original (now vacated)
Langford decision noted, the jury there had acquitted Langford of an aggravated murder
count alleging that he had killed " 'purposely and with prior calculation and design[.]' "
Langford v. Warden, Ross Corr. Inst., 593 Fed.Appx. 422, 426 (6th Cir.2014) vacated
Hooks v. Lanford, 576 U.S. 1049 (2015). We need not analyze here what our result would
be had Webster, like Langford, been acquitted of aggravated murder but convicted on the
murder counts: the jury convicted Webster on the counts across the board.
       {¶ 84} Under these circumstances and on the facts of the case (with Webster not
present at the shootings), it is my view that the jury verdict on the aggravated murders
"effectively embrace[d]" the "purposely" mens rea of the other shooting offenses or would
render alternative verdicts there "impossible" (and the murder counts, of course, were
merged at sentencing into the aggravated murder counts that produced the life without
parole sentences, see February 27, 2020 Judgment Entry). Compare California v. Roy, 519
U.S. 2, 7 (1996) (Scalia and Ginsburg, JJ., concurring: error in omitting mens rea from
complicity instruction is "harmless only if the jury verdict on other points effectively
embraces this one or if it is impossible, upon the evidence, to have found what the verdict
did find without finding this point as well") (emphasis in original), with
No. 20AP-171                                                                                   30


Neder v. United States, 527 U.S. 1 (1999) (jury instruction that omits an element is harmless
error when it appears beyond a reasonable doubt that the error complained of did not
contribute to the verdict; abjuring test of Roy concurrence); compare also Middleton v.
McNeil, 541 U.S. 433, 437 (2004) (citations omitted) (on petition for habeas corpus: " ' "[A]
single instruction to a jury may not be judged in artificial isolation, but must be viewed in
the context of the overall charge," ' " and "the question is whether there is a ' " 'reasonable
likelihood that the jury has applied the challenged instruction' " ' " in such a way as to relieve
the state of its burden of proof beyond a reasonable doubt). In any event, there is no
miscarriage of justice on this score here and the plain error standard that obtains absent
objection at trial is not satisfied.
       {¶ 85} Given the circumstances of this case, including the particular instructions
provided and the particular jury verdicts reached, I join in the judgment overruling
Webster's first assignment of error. I concur in overruling the other two assignments as
well, and in affirming the judgment of the trial court.